    Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 1 of 14 PageID #: 778


Maria Temkin

To:                              Maria Temkin
Subject:                         RE: 905 mother Gaston blvd




---------- Forwarded message ---------
From:
Date: Mon, Jan 6, 2020 at 1:55 AM
Subject: Fwd: 905 mother Gaston blvd
To: <kaikovariel@gmail.com>



---------- Forwarded message ---------
From: arihay kaikov <arihayny@gmail.com>
Date: Fri, Jan 3, 2020, 4:02 PM
Subject: Fwd: 905 mother Gaston blvd
To:




       Good afternoon, Melinda!

       As per our conversation please see attached deeds to the property and corporate documents for
       current true owner. As you can clearly see real owner of the property is my company Mother
       Gaston 905 Corp, the deed to which was transferred from my company Royal A&K Realty
       Group Inc on 07/06/2018(deed #3). And Royal A&K got this property from original owner
       Alexandra Aurelien on 04/18/2013(deed #1).

       This is the true and correct chain of title.

       Also I am attaching you the fraudlent deed that was recorded in between by my nephew Khanan
       Kaikov. From NY Prime Holding LLC to 911 Realty dated 12/9/2016 (deed#2) . As you can see
       there is completely different address and company name on on the deed. It says NY Prime
       Holding LLC to 911 Realty Corp and the property address is 406 E 94 str, Brooklyn . As you can
       see from previous deed (deed 1) the owner of 905 mother Gaston Blvd was Royal A&K Realty.
       NY prime has nothing to do with it and even the address doesn’t match.

       After that Khanan’s fraudlent scheme continues and he is recording another deed to transfer the
       property to his corporation 905 Mother Gaston LLC on 7/19/2018 (deed #4).

       After that he decides to record a “correction deed’’ dated 08/01/2018 (deed#5) to correct deed
       #2. As you can see in the middle of the document it says this is a correction deed to correct
       property address in transfer from Royal A&K to 911 Realty and Khanan signs for 911 Realty. If
       there would be any correction to the deed from Royal A&K Realty I, Arihay Kaikov will be the


                                                                               EXHIBIT 1
                                                        1
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 2 of 14 PageID #: 779

  ONLY authorized signee, since I am the sole owner of Royal A&K Realty since the day it was
  established.

  So as you can see from the documents deeds #2 and #4 and #5 are scam.

  And my company Mother Gaston 905 Corp is the true owner of the property and a true Landlord.




  Please contact me directly if you have any questions




                                                 2
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 3 of 14 PageID #: 780
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 4 of 14 PageID #: 781
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 5 of 14 PageID #: 782
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 6 of 14 PageID #: 783
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 7 of 14 PageID #: 784
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 8 of 14 PageID #: 785
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 9 of 14 PageID #: 786
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 10 of 14 PageID #: 787
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 11 of 14 PageID #: 788
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 12 of 14 PageID #: 789
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 13 of 14 PageID #: 790
Case 1:19-cv-02521-LDH-RER Document 41-4 Filed 01/07/20 Page 14 of 14 PageID #: 791
